Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered November 7, 2003. The judgment convicted defendant, upon a jury verdict, of criminal trespass in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminal trespass in the second degree (Penal Law § 140.15). Defendant failed to renew his motion to dismiss based on the asserted legal insufficiency of the evidence at the close of his own evidence “and thus waived his present contention that the evidence ... is legally insufficient to support his conviction” (People v Ivy, 23 AD3d 1036, 1036 [2005]; see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; see also People v Payne, 3 NY3d 266, 273 [2004], rearg denied 3 NY3d 767 [2004]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Green, JJ.